IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-30772
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

TERRENCE O. LAFAYETTE,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. CR-94-88-B
                        - - - - - - - - - -
                           June 19, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Terrence O. Lafayette appeals his sentence for possession of

cocaine with intent to distribute.    Lafayette challenges the

district court's determination of the relevant quantity of drugs,

argues that he was a minimal participant in the offense, and

contends that the district court should have granted his motion

for downward departure.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30772
                                -2-

     The district court did not clearly err in holding Lafayette

responsible for the entire quantity of cocaine involved in the

transaction or in finding that his role in the offense was not

minimal.   United States v. Hernandez-Coronado, 39 F.3d 573, 574

(5th Cir. 1994); United States v. Zuniga, 18 F.3d 1254, 1261 (5th

Cir.), cert. denied, 115 S. Ct. 214 (1994).   We lack jurisdiction

to consider Lafayette's argument concerning the denial of a

downward departure because there is no indication that the

district court's decision was based on legal error or a

misapplication of the Guidelines.   United States v. DiMarco, 46
F.3d 476, 477 (5th Cir. 1995).

     AFFIRMED.